Citation Nr: 0508394	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently rated as 10 percent disabling, 
from an initial grant of service connection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served a period of active service in the Navy 
from November 1962 to April 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2003, the veteran had a personal 
hearing with a Decision Review Officer (DRO) at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims file contains a decision dated in April 
2003 that indicates he was granted entitlement to disability 
benefits from the Social Security Administration (SSA) in 
part based on his service-connected left ankle disability.  
The claims folder contains a list of evidence considered in 
making the SSA decision, and the Board acknowledges that some 
of that evidence is already of record.  Nonetheless, the 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision could possibly contain relevant evidence and 
are often needed by the VA for evaluation of pending claims, 
and must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
file. 

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

2.  After the development requested above 
is completed, readjudicate the veteran's 
claim for entitlement to an increased 
evaluation for residuals of a left ankle 
fracture.  If the claim remains denied, 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative.  They should be given an 
opportunity to respond before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
March 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




